Per Curiam:

On the Government’s confession of error, its motion to reverse is granted. The judgments are reversed, and the causes are remanded to the Circuit Court of Appeals with *655directions to consider the sufficiency of the evidence to support the verdicts, and petitio'ners’ assignment of error with respect to the argument of the Assistant United States Attorney without regard to any technical deficiency in its phraseology.
Messrs. Earl C. Demoss and Charles M. Trammell, Jr. for petitioners. Solicitor General Biddle, Assistant Attorney General Rogge, and Messrs. William W. Barron, J. Albert Woll, and William J. Connor for the United States.